Citation Nr: 0300308	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-11 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a higher disability rating for post-
traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.

2.  Entitlement to an effective date earlier than January 
1, 2000, for the grant of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his sons, J. M. and C. M.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In 
that decision, the RO granted service connection for PTSD, 
and assigned a disability rating of 30 percent.  While the 
veteran's appeal of the 30 percent rating has been 
pending, the RO has granted two periods of temporary 100 
percent ratings for PTSD, for periods of hospitalization 
in 1999.  In a December 2001 rating decision, the RO 
granted an increase to a 50 percent rating for PTSD, 
effective from January 1, 2000.  The veteran has continued 
his appeal, and he is seeking a higher rating for all 
periods since the effective date of service connection for 
PTSD, October 27, 1997.

This appeal also arises from the RO's March 2002 rating 
decision, which assigned an effective date of January 1, 
2000, for the grant of a total disability rating based on 
individual unemployability.  This issue will be addressed 
in a remand that follows the decision on the increased 
rating issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal for a 
higher disability rating for PTSD.

2.  The veteran's PTSD is manifested by severe symptoms 
including impaired thought processes, inappropriate 
behavior, danger of hurting others, and lapses in hygiene, 
producing total occupational and social impairment since 
October 27, 1997.

3.  It was not factually ascertainable prior to October 
27, 1997, that the veteran's service connected 
disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
PTSD, effective October 27, 1997, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002).

2.  An earlier effective date for the grant of a total 
rating for compensation based on individual 
unemployability is not warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp.  2002); 38 C.F.R. § 3.400(o) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his increased rating claim.  The veteran's claims file 
contains records of VA and private mental health treatment 
and examinations.  The veteran has submitted statements in 
support the claims, and he had an RO hearing in September 
1999.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with rating 
decisions dated in May 1998, June 1999, June 2000, and 
December 2001, a June 1999 statement of the case (SOC), 
and supplemental statements of the case (SSOCs) dated in 
June 1999, June 2000, and December 2001.  These documents 
together relate the law and regulations that govern the 
veteran's rating claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In several letters dated in 1998, 
and in the September 1999 hearing, the RO informed the 
veteran and his representative of the type of evidence 
needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what 
VA would do.

II.  Rating for PTSD

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2 (2002).  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance."

Subsequently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

The rating schedule provides the following criteria for 
evaluating mental disorders, including PTSD:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name  
........................... 100 percent

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships  
..........................................  70 
percent

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships  ...........................  50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)
   ....................................................  30 percent

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication  ............................  10 
percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or 
to require continuous medication  
...............................   0 percent
38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran has received VA mental health treatment since 
1979, with early diagnoses including depression.  He has 
indicated that he worked for a railroad from 1969 to 1987, 
and ceased working due to a back injury and psychological 
problems.  Prior to 1997, he was diagnosed with PTSD.

In June 1996, private psychiatrist Jagadeesh K. Moola, 
M.D., evaluated the veteran for the U.S. Railroad 
Retirement Board.  Dr. Moola noted that the veteran had 
"significant cognitive and vegetative symptoms of 
depression for the last 5 years."  Dr. Moola's diagnoses 
included major depressive disorder and PTSD.  He assigned 
a global assessment of functioning (GAF) score of 40, 
highest in the last year 55, and indicated that the 
veteran's prognosis was poor.

VA outpatient treatment notes from February 1997 reflect 
the veteran's statement that he was unable to work because 
of his PTSD symptoms, including crying spells and 
flashbacks.  On VA examination in April 1998, it was noted 
that the veteran had nightmares, poor sleep, intrusive 
thoughts, short term memory loss, irritability, poor 
impulse control, compulsive behavior, and inappropriate 
behavior, including angry outbursts and violence toward 
his wife and children.  The examiner assigned a GAF score 
of 60.

In July 1998, the veteran's primary care physician, 
Raymond J. Kraynak, D.O., wrote that the veteran had shown 
anxiety during the entire ten years he had treated him.  
Dr. Kraynak stated that the veteran had PTSD, and was 
totally disabled due to his PTSD.

On VA examination in September 1998, the veteran reported 
chronic sleeplessness, nightmares, depression, poor 
concentration, and impulsive aggression.  He indicated 
that he received medication and therapy for his PTSD.  The 
examiner noted that the veteran was apprehensive and 
nervous, with poor personal hygiene.  The veteran's remote 
memory was grossly intact, and he showed no psychotic 
symptoms.  The examiner assigned a GAF score of 55.  The 
examiner commented that it was likely that the veteran's 
psychiatric and physical disorders would make him unable 
to resume gainful employment.  The examiner estimated that 
the veteran's PTSD contributed 40 to 50 percent to his 
unemployability.

The veteran was in a VA PTSD inpatient treatment program 
for six weeks in January and February 1999.  The treating 
physician assigned a GAF score of 51.  In September 1999, 
the veteran was evaluated by private psychiatrist Ilan S. 
Levinson, M.D.  The veteran reported ongoing sleep 
problems, nightmares, flashbacks, and depression, despite 
medication for his PTSD.  He reported that he felt anxious 
around crowds, and generally stayed at home.  

Dr. Levinson noted that the veteran appeared slightly 
disheveled, and had a depressed and anxious mood, 
constricted affect, slow speech with increased latency, 
and a thought process that was goal-directed but very 
slow.  Dr. Levinson noted impairments in short term memory 
and concentration.  Dr. Levinson assigned a GAF score of 
40.  

In his September 1999 RO hearing, the veteran reported 
that he was disturbed most of the time by PTSD symptoms, 
such as nightmares, sleeping problems, and flashbacks.  He 
reported that he isolated himself, and that he was abusive 
to his wife and children.  He reported having panic 
attacks and memory lapses.  Two of the veteran's three 
sons described the veteran's frightening, angry, violent 
behavior.

In September through December 1999, the veteran attended a 
VA PTSD Residential Rehabilitation Program.  In October 
1999, a therapist who was working with the veteran noted 
that the veteran fluctuated between being very highly 
anxious and being extremely depressed.  The therapist 
assigned a GAF score of 35, and stated the impression that 
the veteran was unemployable because of his severe PTSD 
symptoms.  A December 1999 treatment summary listed a GAF 
score of 40, and 68 on discharge.

VA outpatient treatment records show that the veteran 
continued with medication and therapy for his PTSD in 2000 
and 2001.  In September 2000, Dr. Kraynak wrote that the 
veteran was unemployable as a result of his severe PTSD.

On VA examination in October 2000, the veteran reported 
chronic sleeplessness, nightmares, panic attacks, and poor 
concentration.  He reported having problems getting along 
with his wife.  The examiner noted that the veteran 
appeared disheveled, and was apprehensive and angry 
without cause.  The veteran's affect was variable.  There 
were no psychotic symptoms apparent.  His memory was 
impaired, possibly due to anxiety.  Psychological testing 
results were consistent with severe symptoms of PTSD.  The 
examiner assigned a GAF score of 50.

In October 2000, V. R. Vangala, M.D., Ph.D., a 
psychiatrist with a VA outpatient facility where the 
veteran was receiving treatment, opined that the veteran 
was unemployable due to his PTSD condition.

Several medical and mental health practitioners have 
indicated that the veteran has total occupational 
impairment due to his PTSD.  The veteran's reported 
isolation from most interactions, and his troubled, 
sometimes violent, behavior toward his family are 
consistent with total social impairment.  Overall, his 
PTSD symptoms meet the rating schedule criteria for a 100 
percent rating.

The RO assigned staged ratings for the veteran's PTSD, 
providing, before and after temporary total ratings during 
hospital treatment, a 30 percent rating effective from 
October 27, 1997, and a 50 percent rating effective from 
January 1, 2000.  Records from the whole period from 1997 
through the present, however, provide evidence of the 
symptoms that warrant a 100 percent rating, such as 
impairment in thought process, grossly inappropriate 
behavior, danger of hurting others, and lapses in hygiene.  
Therefore, a 100 percent rating for PTSD is warranted for 
the entire period since the effective date of service 
connection.

III.  Effective Date for Total Rating

The grant of a 100 percent schedular evaluation effective 
October 27, 1997, renders the issue of entitlement to a 
total rating moot as of that date.  VAOPGCPREC 6-99; 64 
Fed. Reg. 52375(1999).

The remaining question is whether the veteran would be 
entitled to an effective date for the grant of a total 
rating prior to October 27, 1997.  

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is 
the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  In making this determination the 
Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. 
Gober, 10 Vet App 511 (1997).

The veteran's claim for total rating was received by the 
RO on July 11, 2000.  On the basis of this claim, VA could 
not grant an effective date prior to July 11, 1999.

VA outpatient treatment record dated in February 1997, 
show that the veteran reported an inability to work due to 
symptoms of PTSD.  These statements could arguably be 
construed as an earlier claim for a total rating.  38 
C.F.R. § 3.157.  However, since service connection for 
PTSD did not become effective prior to October 27, 1997, 
he was not entitled to a total rating based on PTSD prior 
to that date.

The veteran's only service-connected disability prior to 
October 27, 1997, was acne, evaluated as 10 percent 
disabling (evaluated as 30 percent effective October 27, 
1997).  The veteran has not contended that this disability 
played any role in his unemployability.  The record 
contains many competent opinions as to his employability.  
However, no opinion mentions acne as being a factor in 
causing the veteran to be unemployable.  

Even if the veteran can be seen as having filed an earlier 
claim for a total rating, the record does not show 
entitlement to this benefit prior to the effective date of 
the grant of service connection for PTSD.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
effective October 27, 1997.

Entitlement to an earlier effective date earlier than 
January 1, 2000 for the grant of a total rating for 
compensation based on individual unemployability is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



